DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 10/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 10/13/2021 were accepted.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. US 11176761 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by the reference claims. See MPEP 804.
Instant Application
Reference Patent
1. An automobile damage detection device, comprising:
a thermal conductivity sensor;

a graphical user interface;
one or more processors; and
a non-transitory, computer-readable medium storing instructions that, when executed by the processor, cause the automobile damage detection device to perform a set of acts comprising:
determining, via the thermal conductivity sensor, one or more thermal conductivities at one or more locations on an automobile;





















based on anticipated thermal conductivity data, determining that the determined one or more thermal conductivities exclude a thermal conductivity corresponding to the anticipated thermal conductivity data; and
displaying, via the graphical user interface, instructions for determining an additional thermal conductivity at an additional location on the automobile corresponding to the excluded thermal conductivity.
1. An automobile damage detection device, comprising:
a thermal conductivity sensor;
a network interface;
a graphical user interface;
one or more processors; and
a non-transitory, computer-readable medium storing instructions that, when executed by the processor, cause the automobile damage detection device to perform a set of acts comprising:
determining, via the thermal conductivity sensor, one or more thermal conductivities at one or more locations on an automobile;
transmitting, via the network interface, a request for anticipated thermal conductivity data from an automobile claims system, wherein the anticipated thermal conductivity data corresponds to anticipated thermal conductivities at the one or more locations on the automobile;
in response to transmitting the request, receiving, via the network interface from the automobile claims system, the anticipated thermal conductivity data;
in response to receiving, from the automobile claims system, the anticipated thermal conductivity data, displaying, via the graphical user interface, a graphical representation of the determined one or more thermal conductivities and the anticipated thermal conductivity data, wherein the graphical representation comprises a comparison of the determined one or more thermal conductivities and the anticipated thermal conductivity data;
based on the anticipated thermal conductivity data, determining that the determined one or more thermal conductivities exclude a thermal conductivity corresponding to the anticipated thermal conductivity data;
displaying, via the graphical user interface, instructions for determining an additional thermal conductivity at an additional location on the automobile corresponding to the excluded thermal conductivity;
determining, via the thermal conductivity sensor, the additional thermal conductivity at the additional location on the automobile; and
in response to determining the additional thermal conductivity, displaying, via the graphical user interface, a graphical representation of the determined one or more thermal conductivities, the anticipated thermal conductivity data, and the determined additional thermal conductivity, wherein the graphical representation comprises a comparison of the determined one or more thermal conductivities, the anticipated thermal conductivity data, and the determined additional thermal conductivity.
2. The automobile damage detection device of claim 1, wherein determining, via the thermal conductivity sensor, the one or more thermal conductivities, comprises determining the one or more thermal conductivities via direct contact between the thermal conductivity sensor and the one or more locations on the automobile.
2. The automobile damage detection device of claim 1, wherein determining, via the thermal conductivity sensor, the one or more thermal conductivities, comprises determining the one or more thermal conductivities via direct contact between the thermal conductivity sensor and the one or more locations on the automobile.
3. The automobile damage detection device of claim 1, wherein determining, via the thermal conductivity sensor, the one or more thermal conductivities, comprises determining the one or more thermal conductivities via indirect contact between the thermal conductivity sensor and the one or more locations on the automobile.
3. The automobile damage detection device of claim 1, wherein determining, via the thermal conductivity sensor, the one or more thermal conductivities, comprises determining the one or more thermal conductivities via indirect contact between the thermal conductivity sensor and the one or more locations on the automobile.
4. The automobile damage detection device of claim 1, wherein the anticipated thermal conductivity data comprises one or more previously determined thermal conductivities of the automobile.
5. The automobile damage detection device of claim 1, wherein the anticipated thermal conductivity data comprises one or more previously determined thermal conductivities of the automobile.
5. The automobile damage detection device of claim 1, wherein the anticipated thermal conductivity data comprises one or more thermal conductivities of a second automobile having one or more attributes in common with the automobile.
6. The automobile damage detection device of claim 1, wherein the anticipated thermal conductivity data comprises one or more thermal conductivities of a second automobile having one or more attributes in common with the automobile.
6. The automobile damage detection device of claim 1, wherein determining that the one or more determined thermal conductivities exclude a thermal conductivity corresponding to the anticipated thermal conductivity data comprises determining that the one or more determined thermal conductivities deviates from the one or more anticipated thermal conductivities by a threshold amount.
9. The automobile damage detection device of claim 1, wherein determining that the one or more determined thermal conductivities exclude a thermal conductivity corresponding to the anticipated thermal conductivity data comprises determining that the one or more determined thermal conductivities deviates from the one or more anticipated thermal conductivities by a threshold amount.



8. The automobile damage detection device of claim 1, wherein the set of acts further comprises:
prior to determining the one or more thermal conductivities, displaying, via the graphical user interface, a graphical representation of instructions for determining the one or more thermal conductivities at the one or more locations on the automobile.
7.


prior to determining the one or more thermal conductivities, displaying, via the graphical user interface, a graphical representation of instructions for determining the one or more thermal conductivities at the one or more locations on the automobile.
9. The automobile damage detection device of claim 1, wherein the set of acts further comprises:
determining, via the thermal conductivity sensor, the additional thermal conductivity at the additional location on the automobile; and
in response to determining the additional thermal conductivity, displaying, via the graphical user interface, a graphical representation of at least one of: (i) the determined one or more thermal conductivities, (ii) the anticipated thermal conductivity data, and (iii) the determined additional thermal conductivity.
1.


determining, via the thermal conductivity sensor, the additional thermal conductivity at the additional location on the automobile; and
in response to determining the additional thermal conductivity, displaying, via the graphical user interface, a graphical representation of the determined one or more thermal conductivities, the anticipated thermal conductivity data, and the determined additional thermal conductivity

All claimed elements of claim 9 in the instant application are contained in the claim of the reference patent. The only difference is that the reference claim is more specific in that it requires all three listed limitations, while the instant application only requires at least one of the listed (i-iii) limitations. It has been held that a generic invention is anticipated by the species. MPEP 804(I)(B).

10. The automobile damage detection device of claim 9, wherein the graphical representation comprises a comparison of the determined one or more thermal conductivities, the anticipated thermal conductivity data, and the determined additional thermal conductivity.
1.wherein the graphical representation comprises a comparison of the determined one or more thermal conductivities, the anticipated thermal conductivity data, and the determined additional thermal conductivity


Claims 11-16 and 18-19 recite substantially similar limitations to claims 1-6 and 8-9 respectively and are thus rejected along the same rationales.
Claim 20 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balzer (US 20140201022 A1): Teaches providing user guidance via an audio/visual interface regarding vehicle damage processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178